DETAILED ACTION
The following is an Allowance in response to application number 17/067,993 filed 1/27/2022. Claims 1-20 are pending and are allowed. 


Reasons for Allowance
Claims 1-20 were pending. Claims 1-20 are now allowed.
 Prior Art Considerations
Examiner conducted a thorough search of the body of available prior art (see attached documents regards PTO-892 Notice of Reference Cited and PE2E search History). Notably, Examiner discovered patent literature documents that most closely taught aspects of the invention, but no single disclosure taught “every element required by the claims under its broadest reasonable interpretation” [MPEP 2131] to make a 35 USC 102 rejection of claims 1-20. Further, Examiner considered the individual elements of the recited claims taught across the prior art, but did not find it obvious to combine such disclosures [MPEP 2142] to make a 35 USC 103 rejection.
Summarily, Examiner found it novel and non-obvious to limit the independently claimed method, systems, and program product for a shortest path engine for warehouse management to include “maintaining in a database, a plurality of reference points associated with locations in a facility where each reference point is defined as one common access point from a plurality of common access points identified by coordinates in the facility, where a common access point includes a point where aisles cross within the facility that are used to access multiple locations within the facility; maintaining (i) location point data within the database according to a database schema, wherein the location point data identifies location points within the facility, and (ii) a database cache within a database memory of the database; in response to receiving a request for a shortest path between a first location and a second location in the facility, accessing the database to identify reference points including: (i) identifying a first reference point from the common access points that is mapped to the first location; (ii) identifying a first displacement path between the first location and the first reference point; (iii) identifying a second reference point from the common access points that is mapped to the second location; and (iv) identifying a second displacement path between the second location and the second reference point; determining the shortest path between the first reference point and the second reference point using a shortest path engine to (i) extract the location and reference point data from the database, (ii) store the extracted location and reference point data into the database memory, and (iii) performing calculations within the database memory to process the extracted location and reference point data to determine the shortest path; wherein determining the shortest path between the first and second reference points includes executing an A* Path Finding algorithm upon a memory based graph that includes at least distances between the first and second reference points; storing the determined shortest path within the database cache; generating a total shortest path by adding at least (i) the first displacement path, (ii) the shortest path between the first reference point and the second reference point, and (iii) the second displacement path; and returning the total shortest path in response to the request.” The closest prior art references found to be relevant are Christ et al, US Publication No. 20070156372 A1, hereinafter Christ, Bandyopadhyay et al, US Publication No. 2012/0130632 A1, hereinafter Bandyopadhyay, Hu et al, US Publication No. 2015/0256442 A1, hereinafter Hu, Nos et al, US Publication No. 2014/0172827 A1, hereinafter Nos, Lee et al, US Publication No. 2007/0130133 A1, hereinafter Lee, and Jeong et al, US Publication No. 2010/0211244 A1 Jeong. Christ discloses a warehouse management system that determines the shortest distance a resource has to travel when moving from location A to location B. Bandyopadhyay discloses tracking data used as input to mapping application. Hu discloses calculating new path lengths. Nos discloses performing calculations directly on the database. Lee discloses a data structure and shortest path engine residing in the same database. Jeong discloses generating paths using an A* algorithm. However, the combination of Christ, Bandyopadhyay, Hu, Nos, Lee, and Jeong would not predictably retain their respective functions when combined.  
The amended claims are statutory under the 2019 Patent Subject Matter Eligibility Guidance. Step 1: The claims are directed towards a process, article of manufacture and machine. Step 2A, prong 1: The claims recite a mathematical concept characterized by determining a shortest path between a first and second Step 2A, prong 2:  The additional elements of maintaining (i) location point data within the database according to a database schema, wherein the location point data identifies location points within the facility, and (ii) a database cache within a database memory of the database; in response to receiving a request for a shortest path between a first location and a second location in the facility, accessing the database to identify reference points including: […] (i) extract the location and reference point data from the database, (ii) store the extracted location and reference point data into the database memory, and (iii) performing calculations within the database memory to process the extracted location and reference point data to determine the shortest path integrate the abstract idea into a practical application by causing an improvement to the technology of shortest path engines for warehouse management by improving the speed of searches for the shortest path using the graph and results of searches. The claims are therefore patent eligible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclose, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claimed invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings in attempt to render the claimed invention obvious:

Christ et al, US Publication No. 2007/0156372 A1, the invention provides methods and apparatus, including computer program products, for warehouse management. In warehouse management it is often necessary to determine the shortest distance a resource has to travel through a warehouse when moving from a location A to a location B. To determine distances the locations are grouped together in zones. For every zone at least one entry and one exit point or node is defined. The function of an entry node and an exit node may be provided by a single node. Every node is defined by its coordinates.

Bandyopadhyay et al, US Publication No. 2012/0130632 A1, system and method for locating, tracking, and/or monitoring the status of personnel and/or assets ("trackees"), both indoors and outdoors, is provided. Tracking data obtained from various sources utilizing any number of tracking methods may be provided as input to a mapping application.
Hu et al, US Publication No. 2015/0256442 A1, computer-implemented method includes a principal process including performing a computational procedure in which the or each vertex preceding a particular vertex receives a notification that a computational procedure has been completed for the preceding vertex; and calculates new path lengths for the particular vertex by adding the length value attributed to the edge from the preceding vertex to the particular vertex to each of the recorded k shortest path lengths from the first vertex to the preceding vertex.
Nos et al, US Publication No. 2014/0172827 A1, a multidimensional analytical view (MDAV) type can be supported for an in-memory, columnar database, and MDAV calculations can be integrated into the database. Such an MDAV can be combined with other MDAV types as desired. Calculations typically performed at the application layer can be pushed down to the database. A model-based approach allows generation of a calculation plan, and calculations can be performed directly on the database.
Lee et al, US Publication No. 2007/0130133 A1, a technique used with PL/SQL routines that are wrappers for Java routines which permits a PL/SQL 
Jeong et al, US Publication No. 2010/0211244 A1, apparatus and method for generating a path using a limited memory size are provided. An approximate path is generated based on a reduced grid map generated by reducing an original grid map. Then, an approximate path is mapped onto the original grid map, and the mapped path is enlarged and divided into a plurality of sections based on an available memory size used for path calculation.
Estanjini et al, Optimizing Warehouse Forklift Dispatching Using a Sensor Network and Stochastic Learning, 2011, the authors report on a successful deployment of an inexpensive mobile wireless sensor network in a commercial warehouse served by a fleet of forklifts. The aim is to improve forklift dispatching and reduce the costs associated with the delays of loading/unloading delivery trucks. To that end, an integrated system including both hardware and software is constructed. First, the forklifts are instrumented with sensor nodes that collect an array of information, including the forklifts' physical location, usage time, bumping/collision history, and battery status. The hardware's capability is enhanced with a theoretically sound hypothesis testing technique to capture the rather elusive location information, and the collection of the data is done in an efficient event-driven manner. The information acquired combined with inventory information is fed into a sophisticated actor-critic type stochastic learning method to generate dispatching recommendations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624